Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
The Appellants, Nathan Andrew Groves and Joel Flake Stroud, appeal the district court’s order adopting the recommendation of the magistrate judge and granting summary judgment in favor of the Appel-lee and rendering the Appellee’s pending motions moot, and the magistrate judge’s order denying the Appellants’ motion to transfer the case to another division of the district court. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s and magistrate judge’s orders. We also deny the Appellants’ motion to expedite the decision as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.